Title: To John Adams from Oliver Wolcott, Jr., 20 July 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir,
Treasury Department, July 20th. 1799

I have the honour to transmit a letter dated the 15th. instant, from William Payne Esquire, advising of his resignation of the Office of Commissioner of Direct Tax for the tenth Division in the State of Virginia, and recommending Augustine J. Smith Esquire, as his successor.—
Having no reason to doubt that Mr. Smith is a suitable character to fill the vacancy, I enclose a blank commission for the President’s signature, in case he shall see fit to direct the appointment to be made.—
I have the honour to be / very respectfully / Sir, / your mo. obedt. servt.

Oliv Wolcott.